UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2012 Commission File Number Novogen Limited (Translation of registrant’s name into English) 140 Wicks Road, North Ryde, NSW, Australia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l):o Note: Regulation S-T Rule 101 (b)( I) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule lO1(b)(7): o Note: Regulation S-T Rule l01(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule l2g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Novogen Limited (Registrant) /s/Ron Erratt Ronald Lea Erratt Company Secretary Date 4 April, 2012 ASX & MEDIA RELEASE 4 APRIL, 2012 CORRECTIVE ANNOUNCEMENT In the announcement made by Novogen Limited on 22 February, 2012 it was noted that the announcement was dated 22 January, 2012 in error and should have been dated 22 February, 2012. On 2 April, 2012 Novogen Limited announced an in specie dividend and referred to the prior announcement issued on 22 February, 2012 by the incorrect date, being the date contained on the announcement of 22 January, 2012. The correct date should have been 22 February, 2012 and not 22 January, 2012 as noted in the 2 April, 2012 announcement. About Novogen Limited Novogen Limited is an Australian biotechnology company based in Sydney, Australia.Novogen conducts research and development on oncology therapeutics through its subsidiary, Marshall Edwards, Inc., and is developing glucan technology through its subsidiary, Glycotex, Inc.More information on the Novogen group of companies can be found at www.novogen.com.
